Citation Nr: 0824435	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative T2, N2B 
squamous cell carcinoma of the right oropharynx as due to 
herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case has been advanced on the Board's docket due to a 
serious illness.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's representative specifically requested that this 
case be remanded for a VA examination and medical nexus 
opinion on the question of whether the veteran's currently 
diagnosed post-operative squamous cell carcinoma of the right 
oropharynx is related to the veteran's presumed exposure to 
herbicides during service in the Republic of Vietnam.

The evidence shows that the veteran had active duty service 
in the Republic of Vietnam.  Service medical records are 
negative for evidence of squamous cell carcinoma.  In 
December 2003, the veteran claimed service connection for 
post-operative squamous cell carcinoma of the right 
oropharynx, reporting that he was exposed to herbicides in 
Vietnam, and that the first occurrence of this disease and 
treatment was in July 2003.  A post-service operative report 
from Johns Hopkins Hospital dated in July 2003 reflects that 
the veteran underwent surgery for the squamous cell carcinoma 
of the right oropharynx, and underwent radiation therapy in 
October 2003.  The veteran submitted numerous medical 
articles or medical dictionary entries that pertain to the 
effects of herbicide (Agent Orange) exposure, including 
studies pertaining to the effects of herbicides on 
populations in Vietnam and China, and information about 
cancers of the respiratory system and nasopharyngeal cancer, 
including squamous cell carcinoma of the head and neck.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, there is competent evidence of a current 
disability of post-operative squamous cell carcinoma of the 
right oropharynx; there is evidence establishing that an 
event of herbicide exposure occurred in service in Vietnam; 
the veteran has submitted medical articles, and his own 
statements, to indicate that the squamous cell carcinoma of 
the right oropharynx may be associated with herbicide 
exposure during service in Vietnam; and there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim, that is, no private or VA physician has 
rendered a medical nexus opinion on the question of 
relationship of the current disability to in-service exposure 
to herbicides.  For these reasons, the Board finds that a VA 
medical examination and medical nexus opinion is necessary to 
decide this veteran's claim. 

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice, that includes: (1) 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should arrange for the 
veteran a VA examination by an 
otolaryngologist or appropriate 
oncologist of the veteran's residuals of 
post-operative T2, N2B squamous cell 
carcinoma of the right oropharynx.  The 
examiner should be provided the full and 
accurate relevant history of the squamous 
cell carcinoma.  The VA examiner should 
be provided access to relevant documents 
in the claims file in conjunction with 
the examination.  

The examiner should offer an opinion as 
to whether the currently diagnosed post-
operative T2, N2B squamous cell carcinoma 
of the right oropharynx is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) in-service herbicide 
exposure.  The examiner should review and 
comment on the multiple medical articles 
the veteran has submitted.  A complete 
rationale should be provided for the 
opinion given.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason(s) why. 

3.  Following the above development, the 
AOJ should readjudicate the claim for 
service connection for post-operative T2, 
N2B squamous cell carcinoma of the right 
oropharynx as due to herbicide exposure 
in service.  If the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to provide notice and to assist 
the veteran by further developing his claim for service 
connection.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


